Michael Best & Friedrich LLP Attorneys at Law 100 East Wisconsin Avenue Suite 3300 Milwaukee, WI 53202-4108 Phone 414.271.6560 Fax 414.277.0656 July 29, 2010 VIA EDGAR U.S. Securities and Exchange Commission Judiciary Plaza 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Nicholas Equity Income Fund, Inc. Ladies and Gentlemen: We have acted as counsel to Nicholas Equity Income Fund, Inc. (the "Fund"), a corporation organized under the laws of the State of Maryland and registered under the Investment Company Act of 1940, as amended (the 1940 Act), in connection with the preparation and filing of Post-Effective Amendment No. 33 under the Securities Act of 1933, as amended (the Securities Act) and No. 33 under the 1940 Act, to the Funds Registration Statement on Form N-1A ("Registration Statement"), to be filed with the Securities and Exchange Commission (the Commission) on or about July 29, 2010. The Registration Statement relates to shares of the common stock of the Fund designated Class I, par value $0.0001 per share, registered under the Securities Act and the 1940 Act, and is being filed pursuant to Rule 485(b) under the Securities Act. We have reviewed the Post-Effective Amendment and, in accordance with Rule 485(b)(4) under the Securities Act, hereby represent that the Post-Effective Amendment does not contain disclosures which would render it ineligible to become effective pursuant to Rule 485(b). This letter is furnished to the Commission solely in connection with Post-Effective Amendment No. 33 under the Securities Act and No. 33 under the 1940 Act. Sincerely, MICHAEL BEST & FRIEDRICH LLP /s/ Michael Best & Friedrich LLP
